DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 11/19/2020, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Claims Status
Claims 1-8, 11, 14, 16, 19, 23, and 27-31 stand rejected. Claims 9-10, 12-13, 15, 17-18, 20-22, 24-26 are cancelled. Claim 32 is newly added. Claims 1-8, 11, 14, 16, 19, 23, and 27-32 are pending.

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant argues on Pg6 “one would not make the proposed combination is because Uzon’s particles contain iron oxide…would undermine the very purpose of the device.” Applicant on Pg7 then points to Although Diaz et al. reported significant toxicity and ROS production in response to uptake of SPIONS, the results were strongly related to the employed cell type; more specifically, the responses of four tested cell lines to SPIONs were significantly different. It was also shown that the number of nanoparticles per cell (independent of concentration) as well as the number of cells tested might also affect the results of toxicological evaluations. Thus, one can conclude that it may not be possible to find a direct correlation between ROS production and cellular toxicities…SPIONs coated with different saccharides, showed that even the most seemingly minute changes in SPIONs’ coating can drastically affect cell responses and viability.” Further along, the conclusion on Pg2334; it is indicated that “We believe, therefore, that oversimplified models are not helpful for the estimation of the behavior of the particles in vitro and especially in vivo.” As well as “Additionally, different methods are used to investigate one or several types of toxicity, such as cytotoxicity or viability, oxidative stress and/or genotoxicity…However, there is not one example of a case study that was carried out in the past, where the same particles were investigated with the same cell lines using the same method/protocol, which would allow comparison and estimation of the experimental error between different research groups.”
This indicates that there a number of different factors that may cause negative effects regarding the utilization of SPIONs in pharmaceutics and medicine. Furthermore, since there are a number of different variables affecting the results, it is not evidently clear that iron oxide is the sole cause of the increase in toxicity, and thus would not be used, since Mahmoudi clearly indicates nanotechnology involving nanoparticles (as utilized in Uzun) has become the most important components in nanotechnology. The nanoparticles are further heavily researched and utilized in biomedical applications (See Mahmoudi Pg2323 introduction). 

Applicant further argues on Pg8 that “…the proposed combination because the incorporation of the mPHEMA particles of Uzun would be expected to compromise the function of the Spitalnik device by increasing the rate of clotting.” And further cites EXHIBIT B, Horak. The Examiner respectfully disagrees. The chemical utilized in Horak is poly(2-hydroxyethyl methacrylate) (PHEMA). Prior art Uzun utilizes mPHEMA particles, which are magnetic poly(2-hydroxyethyl methacrylate). Uzun further indicates that the mPHEMA was prepared by suspension polymerization in the presence of Fe3O4 particles. This mPHEMA is different than Horak’s PHEMA particles. Additionally, Horak fails to mention anything regarding mPHEMA.

Applicant argues on Pg9 “The proposed combination is also inappropriate in view of the incompatibility of the proposed combination with sterilization.” Applicant further points to EXHIBIT C, Levin and claims that “standard sterilization techniques for blood filtration devices involve the use of ethylene oxide at low heat and low humidity.” The Examiner respectfully disagrees. Levin fails to mention anything regarding standard sterilization techniques. Furthermore, there is no scientific evidence provided to indicate that ethylene oxide is utilized in all sterilization methods (i.e. the standard), or that the sterilization methods utilized in the claimed invention must utilize ethylene oxide.
The iron oxide presented in Levin are also iron oxide of different structural phases, as indicated in Levin there are alpha iron oxide, gamma iron oxide. These different phases of iron oxide are different than the iron oxide disclosed in Uzun. Additionally, the iron oxide utilized in Uzun are polymerized, and thus generate a different component, mPHEMA, whereas Levin’s iron oxide tested are seen to be iron oxide itself.

Applicant argues on Pg10 that the combination does not lead to the specific ranges of proportions recited in Applicant’s claims. The Examiner respectfully disagrees. As indicated in the combination below, the combination’s utilization of the components to contain a sufficient amount of an iron chelator to sufficiently transfuse the hematocrit to about 30%, a specific amount of the haptoglobin to remove hemoglobin on a porous hard gel, and a haem-binding molecule (such as human serum albumin as disclosed by Applicant’s original disclosure) to remove heme (variant spelling of haem) while also containing a totality of 100% composition, in order to increase the maximum shelf life of the blood storage. Since Chan indicates that blood stored in a bag or suitable container contains undesirable products that accumulate during storage.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “iron-chelating molecule, at least one haemoglobin-binding molecule, and at least one haem-binding molecule” in claims 1-8, 11, 14-16, 19, 23, and 27-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8, 11, 14-16, 19, 23, and 27-28 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph [40] of Applicant’s disclosure indicates: “iron-chelating molecule” is interpreted to be “at least one iron-chelating molecule is selected from desferrioxamine (DFO) (also known as deferoxamine), diferiprone, defarsirox, transferrin, and lactoferrin” or “iron-chelating molecules suitable to be used in accordance with the invention are molecules with high affinity for iron ions” or any equivalents thereof.
Paragraph [42] of Applicant’s disclosure indicates: “haemoglobin-binding molecule” is interpreted to be “haemoglobin-binding molecules suitable to be used in accordance with the invention are binding agents with high affinity for haemoglobin either as a dimer or tetramer or both. Suitable such binding agents include naturally-occurring or synthetic proteins, glycoproteins, lipoproteins and immunoglobulins, for example antibodies. In certain embodiments the at least one Hb-binding molecule is haptoglobin (Hp). In such embodiments, haptoglobin may be present as the Hp1 isoform, the Hp2 isoform, the Hp2-1 isoform or any combination thereof. In certain alternative embodiments, the Hb-binding molecule is a synthetic peptide.” or equivalents thereof.
Paragraph [45] of Applicant’s disclosure indicates: “haem-binding molecule” is interpreted to be “Haem-binding molecules for use according to the invention are binding agents with high affinity for haem. Haem as used herein encompasses any or all of the different physiological haem molecules, for example haem A, haem B, haem C and haem O, and all oxidation states thereof. Suitable such binding agents include naturally-occurring or synthetic proteins, glycoproteins, lipoproteins and immunoglobulins, for example antibodies. In certain embodiments the at least one haem-binding molecule is serum albumin. In certain such embodiments, the haem-binding molecule is human serum albumin (HSA). In certain alternative embodiments, the haem-binding molecule is hemopexin.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim 32 lines 17-18 recites the limitation “wherein the device demonstrates a reduction in haemolysis in comparison to an otherwise same device from which the binding agents are omitted.” The Examiner notes that the limitation is functional as the claim does not indicate that the combination of references would not be able to perform the recited function, since the combination discloses each and every single structural limitation in the claimed apparatus.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 14, 16, 19, 23, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spitalnik et al. (US2012/0294826; hereinafter “Spitalnik”) in view of Chan et al. (US2015/0118673; hereinafter “Chan”), Uzun et al. (NPL – Bilirubin removal performance of immobilized albumin in a magnetically stabilized fluidized bed; hereinafter “Uzun”. The reference is noted to be already incorporated within the case history.), and Tani et al. (US4,576,928; hereinafter “Tani”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-8, 11, 14, 16, 19, 23, and 27-28; Spitalnik discloses a device for removal of haemolysis-derived components from blood (See Spitalnik Fig. 29, par. [71]; blood filter 100), the device comprising:
A) a support (See Spitalnik Fig. 29, par. [71]; blood filter has an inner surface 21 and filter portion 22),
B) a plurality of binding agents bound to said support (See Spitalnik Fig. 29, par. [71]; iron chelator may be disposed on the inner surface 21 or filter portion 22. The location of the iron chelator is not critical so long as it is brought into contact with the composition.)
C) wherein the binding agents comprise at least one iron-chelating molecule (See Spitalnik par. [71, 75]; desferoxamine (DFO) or any iron chelator that is capable), 
E) whereby the at least one iron-chelating molecule are able to bind and to remove out of solution haemolysis-derived iron, from blood contacted with the device (See Spitalnik par. [75]; iron chelators interacts the iron and blood that can prevent or interfere with adverse effects resulting from the acute transfusions).
Spitalnik does not disclose B) a plurality of binding agents C) of at least one haemoglobin-binding molecule and at least one haem-binding molecule, D) wherein the haemoglobin-binding molecule, the haem-binding molecule, and the iron-chelating molecule are present in the respective proportions 50-90%, 5-50% and 1 -30% of the binding agents bound to the support, such that the sum of the proportions equals 100% of the binding agents bound to the support, and E) whereby the at least one haemoglobin-binding molecule, and the at least one haem-binding molecule are able to remove haemoglobin, and haem, respectively, from blood contacted with the device, wherein the haemolysis from which the iron, haemoglobin and haem are derived occurred in the blood contacted with the device. 
However, Spitalnik discloses that the Food and Drug Administration (FDA) mandates that the maximal allowable shelf life of stored red blood cells (RBC) requires maintenance of cellular integrity (i.e. free hemoglobin must be 1% of total hemoglobin in an RBC unit) and adequate 24-hour RBC survival post-transfusion (i.e. ≥ 75%) (See Spitalnik par. [7]). Depending on the preservative, the maximal human RBC storage period is 35-42 days (See Spitalnik par. [7]). Spitalnik further indicates measuring the bilirubin and haptoglobin levels within a serum and that they are utilized as inflammation test markers (See Spitalnik par. [43, 59, 166], Table 1, Fig. 22/35; the types of analytes that will be measured at each point, which focused on markers of inflammation. Test markers will further be able to indicate the effectiveness of a treatment.). The patients have their blood transfused to a hematocrit of about 30% (See Spitalnik par. [14]; the patients have only transfused a hematocrit of about 30%), and that the composition requires an effective amount of an iron chelator (i.e. DFO desferrioxamine) (See Spitalnik par. [20]).
Chan also acknowledges that blood has a limited life span, and that it has a usable life of only 42 days (See Chan par. [4]), and that the use of sorbent beads extend the useful shelf life of the blood by removing undesirable products from the blood that accumulate during storage (See Chan par. 5]). Chan discloses treating stored blood and blood products utilizing suitable sorbents that are stored in a blood storage bag or suitable blood container used such that the polymeric sorbents are in the form of beads (See Chan Fig. 2, par. [7-8]). Chan further discloses that the beads may have the density altered so that the creation of neutrally buoyant, or near neutrally buoyant beads, allows the beads to remain naturally dispersed throughout the blood or blood product, allowing substances in the blood to be efficiently sorbed by the beads without the need, or with reduced need, to mix or agitate the blood container (See Chan par. [8-11, 30, 40]). 
Uzun relates to the prior art by treating human blood and plasma, and further discloses utilizing human serum albumin immobilized magnetic poly(2-hydroxyethyl methacrylate) (mPHEMA) particles to adsorb selective bilirubin particles from human plasma (See Uzun abstract, introduction). Free bilirubin is toxic; high concentrations of free bilirubin can evoke hepatic or bilary tract dysfunction and permanent brain damage or death in more severe cases (See Uzun introduction).
Tani discloses utilizing an adsorbent beads for removing harmful substances to be removed from the body fluid such as blood or plasma by immobilizing a ligand that has an affinity for the harmful substance onto a porous gel (See Tani abstract, C4L21-34; the porous gel is used to make beads). The ligand utilized that have the specific affinity may be haptoglobin for the removal of free hemoglobin (See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Spitalnik’s device that is treating blood cells with at least Chan’s use of adsorbent beads (See Chan Fig. 2, par. [7-8]), Uzun’s adsorbent particles of human serum albumin to remove bilirubin in blood (See Uzun abstract, introduction), and Tani’s adsorbent beads of haptoglobin to remove free hemoglobin (See Tani C5L5-14), in a combination that sums a total of 100%, since (1) Spitalnik indicates that blood storage time contains a maximum shelf life of 42 days, and Chan’s usage of the adsorbent beads will help remove undesirable products from the blood can extend the useful shelf life of the blood by removing undesirable products that accumulate during storage (See Chan par. 5]). The beads may also have the density altered so that the creation of neutrally buoyant, or near neutrally buoyant beads, allows the beads to remain naturally dispersed throughout the blood or blood product, allowing substances in the blood to be efficiently sorbed by the beads without the need, or with reduced need, to mix or agitate the blood container (See Chan par. [8-11, 30, 40]). (2) Spitalnik indicates that bilirubin and haptoglobin are utilized as inflammation test markers (See Spitalnik par. [43, 59, 166], Table 1, Fig. 22/35; the types of analytes that will be measured at each point, which focused on markers of inflammation. Test markers will further be able to indicate the effectiveness of a treatment.); while Uzun suggests that bilirubin is toxic; high concentrations of free bilirubin can evoke hepatic or bilary tract dysfunction and permanent brain damage or death in more severe cases (See Uzun introduction) and Tani suggests hemoglobin may be a harmful substance in the body fluid that closely relate to a cause or progress of a disease (See Tani C1L6-14, abstract). (3) Furthermore, a combination of components must have a proportion totaling 100%. The utilization of the haptoglobin, serum albumin, and iron-chelating agent all have been seen to filter components out of blood and blood components (See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin. See Uzun abstract, introduction. See Spitalnik Fig. 29, par. [71]; blood filter 100). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 2: A device according to claim 1 further comprising a vessel for the storage or passage of blood, wherein the vessel contains the support (See Spitalnik Fig. 29, par. [71]; filter portion 22 and surfaces 21. See Chan par. [7-8]; the blood storage bag or suitable blood container holding beads). 
Claim 3: A device according to claim 1, wherein the support is a plurality of beads (See Chan par. [8]; polymeric sorbents are in the form of beads. See Tani C4L31-34; solvent is used to make beads.). 
Claim 4: A device according to claim 1, wherein each bead of the plurality of beads is bound to no more than one of: the iron-chelating molecule, the haemoglobin-binding molecule, and the haem-binding molecule (See combination supra, each bead is made to react with specific components of the blood.). 
Claim 5: A device according to claim 1, wherein the support is a single element to which at least one iron-chelating molecule, at least one haemoglobin-binding molecule, and at least one haem-binding molecule are bound (See combination supra. See Spitalnik Fig. 29, par. [71]; iron chelator may be disposed on the inner surface 21 or filter portion 22. See Uzun abstract, introduction; adsorbent particles of human serum albumin to remove bilirubin in blood. See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin.). 
Claim 6: A device according to claim 2, wherein the support is wholly or partially integrated with the vessel (See combination supra. See Spitalnik Fig. 29, par. [71]; the beads are partially integrated within the vessel and react with the incoming fluids. The connection between the beads and the filter is not critical so long as it comes into contact with the composition.). 
Claim 7: A device according to claim 2 wherein the support is not integrated with the vessel (See combination supra/Spitalnik Fig. 29; the beads are integrated within the blood container vessel 20. See Chan Fig. 2; the beads come into contact with the blood outside of a blood container.). 
Claim 8: A device according to claim 1, wherein the support comprises an insoluble polymer or a glass (See Chan par. [8]; polymeric sorbents.).
Claim 11: A device according to claim 1, wherein the iron-chelating molecule is desferrioxamine (See Spitalnik abstract, par. [71, 75]; iron chelator of desferoxamine (DFO)), and/or wherein the haemoglobin-binding molecule is haptoglobin (See Tani C4L29-35, C5L5-14; haptoglobin ligand for removal of hemoglobin. The ligands are bonded to a bead.), the haem-binding molecule is serum albumin (See Chan par. [57]; human serum albumin is tested. See Uzun abstract, human serum albumin utilized on polymer particles to absorb selective bilirubin). 
Claim 14: A device according to claim 1, wherein the device is for in vitro or ex vivo removal of haemolysis-derived components from blood (See combination supra. See Spitalnik par. [8, 62, 132]; in vivo and in vitro. See Chan Fig. 2; the blood separation is done ex vivo). 
Claim 16: The device according to claim 1 (See claim 1 supra) wherein the device is a component of an extracorporeal blood circulation apparatus or an apparatus comprising a flow line for delivering blood from a blood bag to a patient (See Spitalnik par. [68]; blood bag. See Uzun pg 3; circulation of blood through an extracorporeal.). 
Claim 29: A device according to claim 1, wherein the support is a single element to which the at least one iron-chelating molecule, the at least one haemoglobin-binding molecule, and the at least one haem-binding molecule are bound, wherein all of the plurality of binding agents are bound to the single element (See combination supra of utilizing all the components on beads to remove the molecules. See Spitalnik Fig. 29, par. [71]; iron chelator may be disposed on the inner surface 21 or filter portion 22. See Uzun abstract, introduction; adsorbent particles of human serum albumin to remove bilirubin in blood. See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin.).
Claim 30: A device according to claim 1 wherein the support comprises an insoluble polymer that is agarose (See Spitalnik par. [108]; additional ingredient used in the iron chelator is agar-agar) or a PEGylated synthetic polymer.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Spitalnik et al. (US2012/0294826; hereinafter “Spitalnik”) in view of Chan et al. (US2015/0118673; hereinafter “Chan”), Uzun et al. (NPL – Bilirubin removal performance of immobilized albumin in a magnetically stabilized fluidized bed; hereinafter “Uzun”. The reference is noted to be already incorporated within the case history.), and Tani et al. (US4,576,928; hereinafter “Tani”).
Applicant’s claims are directed towards a method.
Regarding claims 19 and 27; Spitalnik discloses a method for removing haemolysis-derived components from a blood sample, the method comprising applying the blood sample to a device according to claim 1 (See claim 1 supra. See Spitalnik par. [66-72, 166]; blood samples drawn and utilized in the filter. See Chan par. [56]; blood was placed into contact with the polymer beads.), wherein the at least one iron-chelating molecule, the at least one haemoglobin-binding molecule, and the at least one haem-binding molecule are able to remove haemolysis-derived iron (See combination/claim 1 supra. Spitalnik par. [75]; iron chelators interacts the iron and blood that can prevent or interfere with adverse effects resulting from the acute transfusions), haemoglobin (See combination/claim 1 supra. See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin), and haem (See combination/claim 1 supra. See Uzun abstract, introduction; adsorbent particles of human serum albumin to remove bilirubin in blood.), respectively, from blood sample applied to the device. 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included: 
Claim 27: The method of claim 19 wherein the device is a component of an extracorporeal blood circulation apparatus or an apparatus comprising a flow line for delivering blood from a blood bag to a patient (See Spitalnik par. [67]; blood is treated and utilized for transfusion into a patient in need thereof).

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Spitalnik et al. (US2012/0294826; hereinafter “Spitalnik”) in view of Chan et al. (US2015/0118673; hereinafter “Chan”), Uzun et al. (NPL – Bilirubin removal performance of immobilized albumin in a magnetically stabilized fluidized bed; hereinafter “Uzun”. The reference is noted to be already incorporated within the case history.), and Tani et al. (US4,576,928; hereinafter “Tani”).
Applicant’s claims are directed towards a method.
Regarding claims 23 and 28; Spitalnik discloses a method of treating or preventing haemolysis-associated pathology in a subject comprising, applying blood from a subject to a device according to claim 1 (See claim 1 supra) such that the at least one iron-chelating molecule, the at least one haemoglobin-binding molecule, and the at least one haem-binding molecule are able to bind and remove out of solution haemolysis-derived iron (See combination/claim 1 supra. Spitalnik par. [75]; iron chelators interacts the iron and blood that can prevent or interfere with adverse effects resulting from the acute transfusions), haemoglobin (See combination/claim 1 supra. See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin), and haem (See combination/claim 1 supra. See Uzun abstract, introduction; adsorbent particles of human serum albumin to remove bilirubin in blood.), respectively, from blood sample applied to the device, and administering said blood to a subject, such that haemolysis-associated pathology as a result of the blood being administered is reduced (See Spitalnik par. [66-71], Fig. 27; blood in the blood bag/container is run through the filter and then saved for administering a transfusion into a patient in need thereof.). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 28: The method of claim 23 wherein the device is a component of an extracorporeal blood circulation apparatus or an apparatus for delivering blood from a blood bag to a patient (See Spitalnik par. [67]; blood is treated and utilized for transfusion into a patient in need thereof).
Claim 31: A device according to claim 23 wherein the subject from which the blood is taken and the subject to which the blood is administered is the same subject (See Spitalnik abstract, par. [3]; transfusion, i.e. transfusion is the cleansing of blood from the same patient).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Spitalnik et al. (US2012/0294826; hereinafter “Spitalnik”) in view of Chan et al. (US2015/0118673; hereinafter “Chan”), Uzun et al. (NPL – Bilirubin removal performance of immobilized albumin in a magnetically stabilized fluidized bed; hereinafter “Uzun”. The reference is noted to be already incorporated within the case history.), and Tani et al. (US4,576,928; hereinafter “Tani”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 32; Spitalnik discloses a device for removal of haemolysis-derived components from blood (See Spitalnik Fig. 29, par. [71]; blood filter 100), the device comprising:
A) a support (See Spitalnik Fig. 29, par. [71]; blood filter has an inner surface 21 and filter portion 22),
B) a plurality of binding agents bound to said support (See Spitalnik Fig. 29, par. [71]; iron chelator may be disposed on the inner surface 21 or filter portion 22. The location of the iron chelator is not critical so long as it is brought into contact with the composition.)
C) wherein the binding agents comprise at least one iron-chelating molecule (See Spitalnik par. [71, 75]; desferoxamine (DFO) or any iron chelator that is capable), 
E) whereby the at least one iron-chelating molecule are able to bind and to remove out of solution haemolysis-derived iron, from blood contacted with the device (See Spitalnik par. [75]; iron chelators interacts the iron and blood that can prevent or interfere with adverse effects resulting from the acute transfusions).
Spitalnik does not disclose B) a plurality of binding agents C) of at least one haemoglobin-binding molecule and at least one haem-binding molecule, D) wherein the haemoglobin-binding molecule, the haem-binding molecule, and the iron-chelating molecule are present in the respective proportions 50-90%, 5-50% and 1 -30% of the binding agents bound to the support, such that the sum of the proportions equals 100% of the binding agents bound to the support, and E) whereby the at least one haemoglobin-binding molecule, and the at least one haem-binding molecule are able to remove haemoglobin, and haem, respectively, from blood contacted with the device, wherein the haemolysis from which the iron, haemoglobin and haem are derived occurred in the blood contacted with the device; F) wherein the device demonstrates a reduction in haemolysis in comparison to an otherwise same device from which the binding agents are omitted. 
However, Spitalnik discloses that the Food and Drug Administration (FDA) mandates that the maximal allowable shelf life of stored red blood cells (RBC) requires maintenance of cellular integrity (i.e. free hemoglobin must be 1% of total hemoglobin in an RBC unit) and adequate 24-hour RBC survival post-transfusion (i.e. ≥ 75%) (See Spitalnik par. [7]). Depending on the preservative, the maximal human RBC storage period is 35-42 days (See Spitalnik par. [7]). Spitalnik further indicates measuring the bilirubin and haptoglobin levels within a serum and that they are utilized as inflammation test markers (See Spitalnik par. [43, 59, 166], Table 1, Fig. 22/35; the types of analytes that will be measured at each point, which focused on markers of inflammation. Test markers will further be able to indicate the effectiveness of a treatment.). The patients have their blood transfused to a hematocrit of about 30% (See Spitalnik par. [14]; the patients have only transfused a hematocrit of about 30%), and that the composition requires an effective amount of an iron chelator (i.e. DFO desferrioxamine) (See Spitalnik par. [20]).
Chan also acknowledges that blood has a limited life span, and that it has a usable life of only 42 days (See Chan par. [4]), and that the use of sorbent beads extend the useful shelf life of the blood by removing undesirable products from the blood that accumulate during storage (See Chan par. 5]). Chan discloses treating stored blood and blood products utilizing suitable sorbents that are stored in a blood storage bag or suitable blood container used such that the polymeric sorbents are in the form of beads (See Chan Fig. 2, par. [7-8]). Chan further discloses that the beads may have the density altered so that the creation of neutrally buoyant, or near neutrally buoyant beads, allows the beads to remain naturally dispersed throughout the blood or blood product, allowing substances in the blood to be efficiently sorbed by the beads without the need, or with reduced need, to mix or agitate the blood container (See Chan par. [8-11, 30, 40]). 
Uzun relates to the prior art by treating human blood and plasma, and further discloses utilizing human serum albumin immobilized magnetic poly(2-hydroxyethyl methacrylate) (mPHEMA) particles to adsorb selective bilirubin particles from human plasma (See Uzun abstract, introduction). Free bilirubin is toxic; high concentrations of free bilirubin can evoke hepatic or bilary tract dysfunction and permanent brain damage or death in more severe cases (See Uzun introduction).
Tani discloses utilizing an adsorbent beads for removing harmful substances to be removed from the body fluid such as blood or plasma by immobilizing a ligand that has an affinity for the harmful substance onto a porous gel (See Tani abstract, C4L21-34; the porous gel is used to make beads). The ligand utilized that have the specific affinity may be haptoglobin for the removal of free hemoglobin (See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Spitalnik’s device that is treating blood cells with at least Chan’s use of adsorbent beads (See Chan Fig. 2, par. [7-8]), Uzun’s adsorbent particles of human serum albumin to remove bilirubin in blood (See Uzun abstract, introduction), and Tani’s adsorbent beads of haptoglobin to remove free hemoglobin (See Tani C5L5-14), in a combination that sums a total of 100%, since (1) Spitalnik indicates that blood storage time contains a maximum shelf life of 42 days, and Chan’s usage of the adsorbent beads will help remove undesirable products from the blood can extend the useful shelf life of the blood by removing undesirable products that accumulate during storage (See Chan par. 5]). The beads may also have the density altered so that the creation of neutrally buoyant, or near neutrally buoyant beads, allows the beads to remain naturally dispersed throughout the blood or blood product, allowing substances in the blood to be efficiently sorbed by the beads without the need, or with reduced need, to mix or agitate the blood container (See Chan par. [8-11, 30, 40]). (2) Spitalnik indicates that bilirubin and haptoglobin are utilized as inflammation test markers (See Spitalnik par. [43, 59, 166], Table 1, Fig. 22/35; the types of analytes that will be measured at each point, which focused on markers of inflammation. Test markers will further be able to indicate the effectiveness of a treatment.); while Uzun suggests that bilirubin is toxic; high concentrations of free bilirubin can evoke hepatic or bilary tract dysfunction and permanent brain damage or death in more severe cases (See Uzun introduction) and Tani suggests hemoglobin may be a harmful substance in the body fluid that closely relate to a cause or progress of a disease (See Tani C1L6-14, abstract). (3) Furthermore, a combination of components must have a proportion totaling 100%. The utilization of the haptoglobin, serum albumin, and iron-chelating agent all have been seen to filter components out of blood and blood components (See Tani C5L5-14; removal of immunoglobulin, hemoglobin, and haptoglobin. See Uzun abstract, introduction. See Spitalnik Fig. 29, par. [71]; blood filter 100). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. Additionally, the combination recited above demonstrates a reduction in haemolysis in comparison to an otherwise same device from which the binding agents are omitted, since the combination of references demonstrates a reduction of hemolysis (See Spitalnik par. [14]; patients exhibit low levels of ongoing hemolysis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perlstein (US2019/0091264) – blood filtration that utilizes DFO.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779         


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779